[Cite as Cleveland v. Grunt, 2018-Ohio-4109.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 106381



                                CITY OF CLEVELAND
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                   JAMES GRUNT, JR.
                                                       DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                    Criminal Appeal from the
                           Cleveland Municipal Court Housing Division
                                   Case No. 2016 CRB 022974

              BEFORE:           Blackmon, J., E.A., Gallagher, A.J., and Jones, J.

              RELEASED AND JOURNALIZED:                     October 11, 2018
ATTORNEYS FOR APPELLANT

Mark A. Stanton
Cuyahoga County Public Defender

By: Frank Cavallo
Assistant Public Defender
310 Lakeside Avenue, Suite 200
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Barbara A. Langhenry
City of Cleveland Law Director

By: Kortney Mosley
City of Cleveland Law Department
601 Lakeside Avenue, Room 106
Cleveland, Ohio 44114




PATRICIA ANN BLACKMON, J.:
       {¶1} James Grunt (“Grunt”) appeals the Cleveland Municipal Court Housing

Division’s imposition of community control sanctions for failure to comply with an order

of the Cleveland Building Department and assigns the following error for our review:

       I. The trial court imposed an improper condition on appellant’s community

       control by ordering him to submit to a search of the interior of his home in

       violation of his rights under the Fourth, Fifth and Fourteenth Amendments

       to the U.S. Constitution and Article 1, Sections 10 & 19 of the Ohio

       Constitution.

       {¶2} Having reviewed the record and pertinent law, we affirm. The apposite

facts follow.

       {¶3} On December 5, 2016, the city of Cleveland (“Cleveland”) filed this case

against Grunt alleging eight exterior violations of Cleveland’s housing code relating to

Grunt’s property located at 4894 W. 13th Street. On July 25, 2017, Grunt pled no

contest1 to failure to comply with a housing code violation notice for 42 days. This court

has interpreted Cleveland Codified Ordinances 367.99 to mean that “each day of

noncompliance constitutes a separate offense.” Cleveland v. Lucas, 8th Dist. Cuyahoga

No. 105521, 2018-Ohio-167, ¶ 6. On September 12, 2017, the court sentenced Grunt to



       1
          We note that Grunt’s plea hearing transcript is not part of the record in this case.
“[A]bsent a transcript or alternative record under App.R. 9(C) or 9(D), we must presume regularity in
the proceedings below.” State v. Rice, 8th Dist. Cuyahoga No. 95100, 2011-Ohio-1929, ¶ 11.
two years of    community control sanctions (“CCS”), to include 60 hours of court

community service and an interior inspection of the property.

       {¶4} Grunt appealed this order, and on April 30, 2018, this court dismissed the

appeal for lack of a final order, because the housing court imposed a “blanket” sentence

on one violation despite Grunt being charged with 42 counts. On June 6, 2018, the court

resentenced Grunt to the following for each of the 42 counts, to be served concurrently:

three years of CCS, including 120 hours of court community service and an interior

inspection of the property. In increasing Grunt’s sentence, the court found that “the

situation’s actually gotten worse since last Fall.” On June 18, 2018, this court granted

Grunt’s motion to reinstate his appeal and stayed the interior inspection order.

       {¶5} Appellate courts review a trial court’s imposition of CCS under an abuse of

discretion standard. State v. Talty, 109 Ohio St.3d 177, 2004-Ohio-4888, 814 N.E.2d

1201, ¶ 10. Pursuant to R.C. 2929.25(A)(1)(a), “in sentencing an offender for a

misdemeanor, * * * the sentencing court may * * * impose * * * one or more

community control sanctions” including residential, non-residential, and financial

sanctions. Additionally, “[t]he court may impose any other conditions of release under a

community control sanction that the court considers appropriate.” R.C. 2929.27(C),

which governs non-residential sanctions, gives courts further guidance regarding CCS

conditions: “the court imposing a sentence for a misdemeanor * * * may impose any other

sanction that is intended to discourage the offender or other persons from committing a
similar offense if the sanction is reasonably related to the overriding purposes and

principles of misdemeanor sentencing.”

       {¶6} R.C. 2929.21(A) lists the overriding purposes of misdemeanor sentencing

as “to protect the public from future crime by the offender and others and to punish the

offender.” Courts use a three-part test to determine whether a condition of CCS furthers

the statutory goals of misdemeanor sentencing: “courts should consider whether the

condition (1) is reasonably related to rehabilitating the offender, (2) has some relationship

to the crime of which the offender was convicted, and (3) relates to conduct which is

criminal or reasonably related to future criminality and serves the statutory ends of”

CCS.2 State v. Jones, 49 Ohio St.3d 51, 53, 550 N.E.2d 469 (1990).

       {¶7} In the case at hand, Grunt argues that an order requiring him to submit to an

interior inspection of the property does not satisfy any of these three factors, because the

underlying violation of which he was convicted stems “from minor exterior maintenance

of the home and structural conditions of the garage.” First, Grunt argues that he was in

the process of repairing the violations when he was sentenced; therefore, the court had

“no reason” to order an additional inspection.        Second,    Grunt   argues    that   the

interior inspection was too “broad, * * * effectively declaring that the presence of any

violation on the property created grounds for * * * a full inter[ior] inspection * * *.”

       2
        State v. Jones applied to probation under former R.C. 2951.02; however, Ohio courts
have applied this test to CCS under the current statutory scheme. See, e.g., State v. Cooper,
2016-Ohio-8048, 75 N.E. 3d 805, ¶ 31 (8th Dist.).
Third, Grunt argues that “no violations were ever alleged to be present within the home”;

therefore, an interior inspection “bears no relationship to” exterior violations.

       {¶8} Grunt also argues that the court-mandated interior inspection of his property

violates his constitutional rights. Specifically, Grunt argues that this inspection amounts

to an unreasonable “warrantless administrative search.”           Grunt cites to Cleveland

Codified Ordinances 367.03, which states that the city “may enter at reasonable times, *

* * any dwelling * * * in the City to perform any duty imposed [under the] Housing Code

* * *, provided that permission to enter is obtained from the * * * owner * * * . If such

permission is refused or is otherwise unobtainable, a search warrant shall be obtained * *

*.” Grunt argues that no permission was given, no warrant was issued, and no probable

cause established; therefore, the ordered interior inspection violates his constitutional

private property rights.

       {¶9} Cleveland, on the other hand, argues that the interior inspection is a proper

condition of CCS, because the violations of which Grunt was convicted call into question

“the property’s structural integrity,” which satisfies the Jones factors. These violations

include exterior painting, window and screen replacement, driveway repairs, roof material

replacement, roof and siding repairs, and the condition of the downspouts. Cleveland

also argues that Grunt’s constitutional arguments are misplaced, because the interior

inspection was ordered as a condition of CCS and not as a warrantless search.
       {¶10} Cleveland presented evidence during the resentencing hearing that the house

has been unoccupied for the past eight years and Grunt’s repairs to cure the violations are

“nowhere near complete.” For example, according to the housing court specialist who

prepared Grunt’s presentence investigation report, the violations to the driveway were no

longer visible “because of the junk and debris that’s accumulated now.” Additionally, on

October 16, 2017, the garage was condemned. Furthermore, Grunt has been cited for

violations to this same property in 2000, 2002, 2008, 2014, 2015, and 2016.

       {¶11} The housing court specialist testified that “it doesn’t appear that Mr. Grunt

understands the severity of the [violations] and the consequences of his actions. I get

numerous complaints from [the] Ward 13 Councilman * * *. The neighbors in the area

are just tired of seeing it vacant and in disrepair.”

       {¶12} At the resentencing hearing the court found the following:

       In reviewing the pre-sentence report, there’s a number of things. You
       know, the fact that a property is vacant in and of itself is not a code
       violation. As long as a property is appropriately maintained, it does not —
       occupancy is not a code requirement. But the rest of the conditions that
       I’m seeing here are indicating that there’s some additional issues with this
       property besides the significant ones on the exterior.

       I can see that Mr. Grunt has done some painting * * *. So — I mean,
       you’ve done some of the repair. You pulled a permit for the garage, even
       though the garage is now condemned, but it does appear that there’s even
       more materials that are at the property.

       {¶13} Grunt explained that the tarp in the driveway was covering “wood, lumber I

guess, and stuff that was in the garage.”
       {¶14} The court continued:

       [T]remendous amount of materials in the yard, in the driveway, and so in
       essence it, you know, there’s even more materials that are out and visible
       now. And initially, when we were here last fall, you know, the concern
       that I had was that, you know, I’ve seen a lot of yards that look like this,
       and typically this is a — an indication that — when you don’t have some
       place to store things on the inside, it’s because it’s completely full, and
       we’re dealing with a hoarding situation.

       And that’s to me what this looked like last Fall and it continues to look like
       it, and you know, the photographs again of the interior, it appears multiple
       places where the curtains are pushing up against the windows from the
       inside. * * *

       I can say this that, you know, were the city to bring this to me as a search
       warrant request, you know, alleging that they believe there was a hoarding
       situation, I would sign the search warrant for this based on everything that I
       see here, which is why I ordered it initially as part of the community
       control, that that was one of the conditions is to permit an interior
       inspection.

       So taking this into account, the situation’s actually gotten worse since last

       Fall.   I am going — to consider as well that there’s been six prior

       convictions for this property.

       {¶15} Neither party to this appeal cites Ohio law analyzing the legality of a

property inspection as a condition of CCS imposed for failing to repair housing code

violations. First, we analyze the facts under the Jones test, and second, we determine

whether ordering the inspection violates Grunt’s constitutional rights.

       {¶16} We find that inspecting the interior of Grunt’s property for violations is

related to rehabilitating Grunt, who has been cited for continuing exterior violations
regarding this property since 2000.           Furthermore, we find that there is “some

relationship” between the condition of the interior of the property and the condition of the

exterior of the property. Finally, we find that inspecting the property is reasonably

related to failure to comply with a notice of housing violations. Under Jones, the interior

inspection of the property as a condition of Grunt’s CCS furthers the statutory goals of

misdemeanor sentencing.

       {¶17} Turning to the constitutional issue, we find no cases in Ohio directly on

point, i.e., discussing the constitutionality of ordering a property inspection as a condition

of CCS. However, we find guidance in R.C. 2951.02, which authorizes warrantless

searches during an offender’s misdemeanor CCS under certain circumstances.

Subsection (A) states, in part, as follows:

       During the period of a misdemeanor offender’s community control sanction
       * * *, authorized probation officers who are engaged within the scope of
       their supervisory duties or responsibilities may search, with or without a
       warrant * * * real property in which the offender has a right, title, or interest
       * * * if the probation officers have reasonable grounds to believe that the
       offender is not abiding by the law or otherwise is not complying with the
       conditions of the misdemeanor offender’s community control sanction * *
       *.

       {¶18} In State v. Benton, 82 Ohio St.3d 316, 322, 695 N.E.2d 757 (1998), the Ohio

Supreme Court held that “a warrantless search performed pursuant to a condition of

parole requiring a parolee to submit to random searches of his or her person, motor

vehicle, or place of residence by a parole officer at any time is constitutional.” Although

Benton applied to parole, rather than CCS, the Ohio Supreme Court has held that there is
“no material difference between probationers and parolees in the context of constitutional

guarantees * * *.” Ohio v. Roberts, 32 Ohio St.3d 225, 229, 513 N.E.2d 720 (1987).

See also Samson v. California, 547 U.S. 843, 851, 126 S.Ct. 2193, 165 L.Ed.2d 250

(2006) (“parolees * * * have severely diminished expectations of privacy by virtue of

their status alone”).

       {¶19} The cases cited involve motions to suppress and warrantless searches. In

the case at hand, we are dealing with an ordered property inspection that has not taken

place. In drawing an analogy between an inspection and a search, and between probation

officers and housing inspectors, we find ordering an interior inspection of Grunt’s

property as a condition of his CCS is constitutional. See generally Camara v. Municipal

Court of San Francisco, 387 U.S. 523, 530, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967) (“a

routine inspection of the physical condition of private property is a less hostile intrusion

than the typical policeman’s search for the fruits and instrumentalities of crime”).

Compare Cleveland v. Wilson, 8th Dist. Cuyahoga Nos. 44703 and 44704, 1983 Ohio

App. LEXIS 14712 (March 17, 1983) (“ warrantless searches of commercial premises

have been upheld in some closely regulated industries * * * subject to periodic inspection

pursuant to regulatory schemes”).

       {¶20} In the instant case, the court noted the “reasonable grounds” to believe that

Grunt’s property may have interior violations are that the property has been vacant for

eight years; the utilities have been shut off for years; the only heat comes from space
heaters; Grunt’s habitual failure to repair the exterior of the house; and the telltale signs

of hoarding, including storing items in the yard and on the driveway allegedly due to lack

of empty space inside the house.

       {¶21} Accordingly, under the facts of this case, we find no error in the imposition

of an interior inspection of Grunt’s property as a condition of his CCS, and his sole

assigned error is overruled.

       {¶22} Conviction affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the Cleveland Municipal Court

Housing Division to carry this judgment into execution. The defendant’s conviction

having been affirmed, any bail pending appeal is terminated. Case remanded to the trial

court for execution of sentence.
[Cite as Cleveland v. Grunt, 2018-Ohio-4109.]
        A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, JUDGE

EILEEN A. GALLAGHER, A.J., and
LARRY A. JONES, SR., J., CONCUR